Citation Nr: 0820748	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  05-03 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for sleep apnea, as 
secondary to the service-connected residuals of a nasal 
fracture.   

2.  Entitlement to an initial compensable rating for the 
residuals of a nasal fracture, from March 21, 2003 to April 
3, 2005.  

3.  Entitlement to an initial rating in excess of 10 percent 
for the residuals of a nasal fracture, from April 4, 2005.  

4.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss prior to October 21, 2005.  

5.  Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss from October 21, 2005.   

6.  Entitlement to an increased (compensable) rating for 
radiculopathy of the left arm, from March 13, 2003 to 
December 2, 2004.    

7.  Entitlement to a rating in excess of 10 percent for 
radiculopathy of the left arm from December 3, 2004.   

8.  Entitlement to a rating in excess of 10 percent for a 
left shoulder (minor) disability, with degenerative changes, 
from March 13, 2003 to December 2, 2004.   

9.  Entitlement to a rating in excess of 20 percent for a 
left shoulder (minor) disability, with degenerative changes, 
from December 3, 2004 to September 18, 2006.     

10.  Entitlement to a rating in excess of 30 percent for a 
left shoulder (minor) disability with degenerative changes, 
from September 19, 2006.   

11.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the cervical spine, from March 
13, 2003 to December 2, 2004.  

12.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the cervical spine, from 
December 3, 2004 to March 12, 2006.

13.  Entitlement to a rating in excess of 30 percent for 
degenerative disc disease of the cervical spine, from March 
13, 2006.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The veteran had active military service from March 1972 to 
March 1976 and from January 1977 to March 1993.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August 2003 and December 2004 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in San Diego, California.                   

In the August 2003 rating action, the RO increased the 
disability rating for the veteran's service-connected 
tinnitus from noncompensable to 10 percent disabling, 
effective from March 21, 2002.  In December 2003, the veteran 
submitted a notice of disagreement in which he expressed 
disagreement with the disability rating assigned for his 
service-connected tinnitus, as well as disagreement with the 
effective date assigned for the increase.  A statement of the 
case was prepared on these issues and furnished to the 
veteran and his representative in April 2007.  However, in 
letters to the RO, dated in May and June 2007, the veteran 
withdrew the issues of entitlement to an evaluation in excess 
of 10 percent for tinnitus, and entitlement to an effective 
date earlier than March 21, 2002, for a 10 percent disability 
rating for tinnitus.  Consequently, the aforementioned issues 
are not before the Board.    

The issue of entitlement to service connection for a right 
foot disability was originally developed for appellate 
review; however, service connection for degenerative changes 
and calcaneal spurs of the right foot was ultimately granted 
by the RO in a January 2006 rating action.  As the veteran 
has not appealed the rating or effective date assigned for 
this disability, there is no issue relating to the right foot 
that remains in appellate status.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997). 

The veteran is currently in receipt of a total disability 
evaluation based on individual unemployability (TDIU).  That 
is, he has been found unemployable due to the totality of his 
service-connected disabilities and is in receipt of a 100 
percent disability evaluation.  See 38 C.F.R. §§ 3.340, 
3.321, 4.16(a).    

In the veteran's substantive appeal, dated in February 2006, 
the veteran stated that he wanted a Travel Board hearing at 
the RO.  However, in correspondence received by the RO in 
September 2006, the veteran indicated that he wanted a 
hearing before a Decision Review Officer at the RO instead of 
a Travel Board hearing.  In November 2006, the veteran 
presented testimony in support of his claims at an informal 
conference with a Decision Review Officer at the RO.

The issue of entitlement to service connection for sleep 
apnea, as secondary to the service-connected residuals of a 
nasal fracture, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From March 21, 2003 through April 3, 2005, the evidence 
of record did not reasonably show that the veteran's 
residuals of a nasal fracture were manifested by greater than 
50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side.

2.  From April 4, 2005, the veteran's nasal fracture has been 
manifested by nasal tenderness, nasal obstruction and septal 
deviation but not nasal polyps; however, there is medical 
evidence of moderate nasal deformity from April 4, 2005 
through October 20, 2005; no such deformity is present 
thereafter.       

3.  On a VA audiometry examination in June 2003, the 
veteran's average right ear pure tone air conduction 
threshold for frequencies of 1,000, 2,000, 3,000, 4,000 Hertz 
(pertinent frequencies) was 42.5 decibels; his speech 
discrimination was 96 percent correct in the right ear (Level 
I).  

4.  On a VA audiometry examination in June 2003, the 
veteran's average left ear pure tone air conduction threshold 
for the pertinent frequencies was 43.75 decibels; his speech 
discrimination was 96 percent correct in the left ear (Level 
I).

5.  On a VA audiometry examination, dated on October 21, 
2005, the veteran's average right ear pure tone air 
conduction threshold for the pertinent frequencies was 75 
decibels; his speech discrimination was 76 percent correct in 
the right ear (Level VI).   

6.  On a VA audiometry examination, dated on October 21, 
2005, the veteran's average left ear pure tone air conduction 
threshold for the pertinent frequencies was 56 decibels; his 
speech discrimination was 76 percent correct in the left ear 
(Level IV).

7.  From March 13, 2003 to December 2, 2004, the veteran's 
radiculopathy of the left arm was manifested by a subjective 
finding of intermittent pain; there was no objective evidence 
of loss of strength, loss of sensation or other findings 
analogous to mild incomplete paralysis of the ulnar nerve.  

8.  From December 3, 2004, the veteran's radiculopathy of the 
left arm is manifested by decreased sensation to light touch 
throughout the medial aspect of the left arm, affecting the 
first, second, third, and fourth fingers, which is productive 
of no more than mild impairment. 

9.  From March 13, 2003 to December 2, 2004, the veteran's 
left shoulder (nondominant) disability was manifested by 
degenerative changes (arthritis), pain and decreased range of 
motion but such limitation was not to the shoulder level.  

10.  From December 3, 2004 to September 18, 2006, the 
veteran's left shoulder disability manifested by arthritis, 
pain and limitation of motion to but not less than the 
shoulder level.

11.  From September 19, 2006, the veteran's left shoulder 
disability has been manifested by arthritis, pain and 
limitation of motion to 25 degrees from the side. 

12.  From March 13, 2003 to December 2, 2004, the veteran's 
degenerative disc disease of the cervical spine was 
productive of no more than slight limitation of motion of the 
neck and  no more than mild intervertebral disc syndrome; 
forward flexion of the cervical spine was not limited to less 
than 30 degrees and the combined range of motion of the 
cervical spine was not to 170 degrees or less; there is no 
competent evidence of incapacitating episodes of the latter 
and the preponderance of the medical evidence is against a 
finding of separate and distinct neurological impairment from 
March 13, 2003 to December 2, 2004, other than the already 
service-connected radiculopathy of the left arm.  

13.  From December 3, 2004 to October 21, 2005, the veteran's 
degenerative disc disease of the cervical spine was 
productive of severe limitation of motion of the cervical 
spine; there is no medical evidence of ankylosis of the 
cervical spine. 

14.  From December 3, 2004 to March 12, 2006, the veteran's 
degenerative disc disease of the cervical spine was 
productive of no more moderate intervertebral disc syndrome; 
forward flexion of the cervical spine was not limited to 15 
degrees or less and the combined range of motion of the 
cervical spine was not less than 170 degrees; there is no 
competent evidence of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during a 12 month period; the preponderance of the medical 
evidence is against a finding of separate and distinct 
neurological impairment to a compensable degree from December 
3, 2004 to March 12, 2006, other than already service-
connected radiculopathy of the left arm.

15.  From March 13, 2006, the veteran's degenerative disc 
disease of the cervical spine is manifested by limitation of 
motion without unfavorable ankylosis or incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during a 12 month period; the 
preponderance of the medical evidence is against a finding of 
separate and distinct neurological impairment to a 
compensable degree from March 13, 2006, other than already 
service-connected radiculopathy of the left arm.





CONCLUSIONS OF LAW

1.  The criteria for an initial or staged compensable rating 
for residuals of a nasal fracture, from March 21, 2003 to 
April 3, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§  3.102, 
3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.97; Diagnostic Code 
6522 (2004); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2004).         

2.  The criteria for an initial or staged evaluation in 
excess of 10 percent for the residuals of a nasal fracture 
(other than a nasal deformity), from April 4, 2005, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§  3.102, 3.159, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.97, Diagnostic Code 6522 (2007).        

3.  The criteria for a separate 10 percent rating, but no 
more than 10 percent, for a moderate nasal deformity 
secondary to a nasal fracture, from April 4, 2005 through 
October 20, 2005, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§  3.102, 
3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.118, Diagnostic 
Code 7899-7800 (2004); Esteban v. Brown, 6 Vet. App. 259 
(1994).      

4.  The criteria for an increased (compensable) rating for 
bilateral hearing loss, prior to October 21, 2005, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.85, 4.86, Diagnostic Code 6100 (2007).       

5.  The criteria for an evaluation in excess of 20 percent 
for bilateral hearing loss, from October 21, 2005, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.85, 4.86, Diagnostic Code 6100 (2007).     

6.  The criteria for an increased (compensable) evaluation 
for radiculopathy of the left arm, from March 13, 2003 to 
December 2, 2004, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, 
Diagnostic Code 8516 (2007).    

7.  The criteria for an evaluation in excess of 10 percent 
for radiculopathy of the left arm, from December 3, 2004, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code 8516 
(2007).   

8.  The criteria for an evaluation in excess of 10 percent 
for a left shoulder disability (nondominant), with 
degenerative changes, from March 13, 2003 to December 2, 
2004, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§  3.102, 3.159, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010-5003, 5201 (2003).

9.  The criteria for an evaluation in excess of 20 percent 
for a left shoulder disability (nondominant), with 
degenerative changes, from December 3, 2004 to September 18, 
2006, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010-5003, 5201 (2006).

10.  The criteria for an evaluation in excess of 30 percent 
for a left shoulder disability (nondominant), with 
degenerative changes, from September 19, 2006, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§  3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-
5003, 5201 (2007).

11.  The criteria for an evaluation in excess of 10 percent 
for degenerative disc disease of the cervical spine, from 
March 13, 2003 to December 2, 2004, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5290, 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (from 
September 23, 2002 through September 25, 2003);  38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45 
(2002-2007); 38 C.F.R. § 4.71a, Diagnostic Code 5242, 5243 
(2007).

12.  The criteria for a staged 30 percent rating for 
degenerative disc disease of the cervical spine, but no more 
than 30 percent, from December 3, 2004 through October 20, 
2005, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5003, 5290, 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (from September 23, 2002 through September 25, 
2003); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2007); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

13.  The criteria for an evaluation in excess of 20 percent 
for degenerative disc disease of the cervical spine, from 
October 21, 2005 to March 12, 2006, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5290, 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (from 
September 23, 2002 through September 25, 2003); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5242, 5243 (2007).   

14.  The criteria for an evaluation in excess of 30 percent 
for degenerative disc disease of the cervical spine, from 
March 13, 2006, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
4.71a, Diagnostic Codes 5003, 5290, 5293 (2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (from September 23, 2002 through 
September 25, 2003); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5242, 5243 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 
2003 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claims.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.   Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in May 2003 fulfills the provisions of 38 U.S.C.A. § 5103(a).  
That is, the veteran was effectively informed to submit all 
relevant evidence in his possession and received notice of 
the evidence needed to substantiate his claims, the avenues 
by which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  In 
regard to the veteran's claims for increased ratings for 
bilateral hearing loss, radiculopathy of the left arm, a left 
shoulder disability, and degenerative disc disease of the 
cervical spine, the VA did provide such notice to the veteran 
prior to the August 2003 RO decision that is the subject of 
this appeal in its May 2003 letter.  Accordingly, the RO 
provided proper VCAA notice at the required time.  

With respect to the veteran's residuals of a nasal fracture, 
VCAA notice pertaining to the initial rating assigned for the 
residuals of a nasal fracture was not issued prior to the 
RO's August 2003 grant of service connection and assignment 
of the initial noncompensable rating.  However, the Court has 
held that a supplemental statement of the case that complies 
with applicable due process and notification requirements 
constitutes a readjudication decision.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing full compliant VCAA notification 
and readjudicating the claim in the form of a statement of 
the case to cure timing of notification defect).  Here, the 
February 2006 statement of the case and the April 2007 
supplemental statement of the case satisfy as readjudication 
decisions as defined by the cited legal authority and they 
postdated the March 2005 notice letter.  Providing the 
veteran with adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.              

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims, as well as the type of 
evidence necessary to establish a rating or effective date of 
an award (see letter from RO, dated in March 2006) but such 
notice was not provided prior to the initial decision of the 
RO.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As to this timing deficiency, the Board is cognizant 
of recent Federal Circuit decisions pertaining to prejudicial 
error.  Specifically, in Sanders v. Nicholson, 487 F.3d 881 
(2007), the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court, the burden shifts 
to VA to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the earlier holding of the Veterans 
Court in Sanders that an appellant before the Veterans Court 
has the initial burden of demonstrating prejudice due to VA 
error involving: (1) providing notice of the parties' 
respective obligations to obtain the information and evidence 
necessary to substantiate the claim: (2) requesting that the 
claimant provide ant pertinent evidence in the claimant's 
possession; and (3) failing to provide notice before a 
decision on the claim by the agency of original jurisdiction.  

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006). That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id. "  [A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id., at 121; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Moreover, the Court has observed that "there could 
be no prejudice if the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, supra, at 128.

The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted because the preponderance of the 
evidence is against the claims on appeal, which moots any 
question regarding the appropriate disability rating or 
effective date to be assigned.  Such a lack of timely notice 
did not affect or alter the essential fairness of the RO's 
decision.  While the veteran does not have the burden of 
demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.

With regard to the increased evaluation claims on appeal, in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.        

In this case, the Board is aware that the May 2003 VCAA 
letter does not contain the level of specificity set forth in 
Vazquez-Flores.  However, the Board finds that the prejudice 
raised by this procedural defect is rebutted because of 
evidence of actual knowledge on the part of the veteran and 
other documentation in the claims file reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claims.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this regard, the Board is aware of the veteran's 
statements in his May 2003, June 2003, December 2004, April 
2005, October 2005, and January 2007 VA examinations, in 
which he described the effects of the service-connected 
disabilities on his employability and daily life.  In the 
Board's judgment, these statements indicate an awareness on 
the part of the veteran that information about such effects 
is necessary to substantiate a claim for a higher evaluation.  
Significantly, the Court in Vazquez-Flores held that "actual 
knowledge is established by statements or action by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim."  Id., slip op. at 12, citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  

The Board notes that the veteran is already in receipt of a 
100 percent rating based upon unemployability due to service-
connected disabilities.  In light of the veteran's lay 
assertions of effects of the service-connected disabilities 
on employability and daily life, the Board does not find any 
defect with respect to the second requirement of Vazquez-
Flores, and no further analysis in that regard is necessary.  
The veteran has been provided the applicable rating criteria 
and the opportunity to respond to VA correspondence and over 
the course of the appeal has had multiple opportunities to 
submit and identify evidence.  Furthermore, he has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.

The Board notes Vasquez-Flores, supra clarified VA's notice 
obligations in increased rating claims.  The claim for a 
higher rating for residuals of a nasal fracture stems from an 
original claim for service connection.  Consequently, 
Vasquez-Flores is inapplicable to this issue.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran received VA 
examinations in May 2003, June 2003, December 2004, April 
2005, October 2005, and January 2007, which were thorough in 
nature and adequate for the purposes of deciding these 
claims.  The Board finds that the medical evidence of record 
is adequate for rating the disabilities at issue during the 
periods of time in question.  VA has no duty to provide 
another examination or a medical opinion.  38 C.F.R. 
§§ 3.326, 3.327 (2007).  The only claim for service 
connection on appeal is addressed in the remand below.

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.        





II.  Higher Rating Claims

A.  Legal Criteria

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2007), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2007).  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with the impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2007).   

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).   

Regarding the issue of an increased rating for the service- 
connected residuals of a nasal fracture, the Board notes that 
veteran has challenged the initial disability rating by 
seeking appellate review.  Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (noting distinction between claims 
stemming from an original rating versus increased rating); 
see also Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992) (discussing aspects of a claim for increased 
disability rating).  Separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Fenderson, 12 Vet. App. at 126.

In light of Hart v. Mansfield, 21 Vet. App. 505 (2007), 
however, there is little distinction with claims stemming 
from an original rating versus increased rating as the Court 
held that staged ratings are appropriate for an increased 
rating claim as well, when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  


B.  Residuals of a Nasal Fracture

Factual Background

The service medical records show that in May 1973, the 
veteran fell and struck his nose, which resulted in a nasal 
fracture confirmed by X-ray examination.  

In January 1995, the veteran underwent a VA examination.  At 
that time, he stated that during service, he suffered a nasal 
fracture after slipping in the shower.  He subsequently 
developed chronic nasal obstruction.  The physical 
examination of the veteran's nose, mouth, throat, and teeth, 
showed that the nares were unremarkable.  There was no gross 
abnormality of the nasal bone.  The oropharynx was clear, 
except that the tonsils were moderately enlarged, 
bilaterally, without any evidence of any inflammation or 
exudate.  There was no sinus tenderness.  The diagnosis was 
status post nasal fracture in 1972, with residual complaints 
of bilateral nasal obstruction.     

In May 2003, the veteran underwent a VA examination which was 
conducted by QTC Services.  In the May 2003 examination 
report, the examining physician stated that while the veteran 
was in the military, he fractured his nose.  Since that time, 
the veteran had had intermittent problems with breathing 
through his nose.  The veteran indicated that he had 
intermittent discharge.  He denied any bleeding.  Upon 
physical examination of the veteran's nose, there was 10 
percent obstruction of the right nose and there was mild 
mucus membrane erythema.  The nasal septum was in the 
midline, and the larynx and pharynx were normal.  There was 
discharge on the right and negative on the left.  The 
diagnosis was status-post fracture of the nose with 
intermittent obstruction of the nose.  Following the physical 
examination, x-rays were taken of the veteran's nasal bones.  
The impression was negative nasal series.       

By an August 2003 rating action, the RO granted the veteran's 
claim of entitlement to service connection for the residuals 
of a nasal fracture.  The RO assigned a noncompensable 
disability evaluation under Diagnostic Code 6599-6522, 
effective from March 21, 2003, for the veteran's service-
connected residuals of a nasal fracture.   

VA Medical Center (VAMC) medical treatment records show that 
in March 2005, the veteran was diagnosed with nasal 
obstruction due to septal deviation and underwent septoplasty 
with bilateral inferior tubinectomy.  

On April 4, 2005, the veteran underwent a VA examination 
which was conducted by QTC Services.  In the April 2005 
examination report, the examiner stated the veteran had 
experienced breathing problems since his 1973 nasal fracture.  
In March 2005, the veteran underwent surgery for his nasal 
problem.  Upon physical examination of the veteran's nose, 
there was bilateral nasal tenderness.  Nasal obstruction was 
10 percent on the right nostril and 20 percent in the left 
nostril.  There was deviation of the septum to the left, and 
there was no loss of part of the nose.  Disfigurement was 
present.  The examination of the sinuses revealed no sinus 
tenderness or purulent discharge from the nose.  There was 
bilateral nasal mucous membrane erythema and mild clear 
discharge.  The diagnosis was residuals of nasal fracture, 
status post surgery times one, with ongoing pain and nostril 
obstruction.       

On October 21, 2005, the veteran underwent a VA examination 
which was conducted by QTC Services.  In the October 2005 
examination report, the examining physician stated that due 
to the veteran's nasal fracture, the veteran had difficulty 
breathing.  The veteran indicated that since his recent 
surgery, his symptoms had improved somewhat.  Upon physical 
examination of the veteran's nose, there was no evidence of 
nasal obstruction or purulent discharge.  There was also no 
evidence of rhinitis, crusting, septal deviation, nasal 
polyps or disfigurement.  An x-ray of the veteran's nasal 
bone showed no abnormality.  There were inflammatory changes 
in the right maxillary sinus.  Following the physical 
examination and a review of the veteran's x-ray, the 
diagnosis was nasal fracture.   

By a February 2006 supplemental statement of the case, the RO 
increased the disability rating for the veteran's service-
connected residuals of a nasal fracture from noncompensable 
to 10 percent disabling under Diagnostic Code 6599-6522, 
effective from April 4, 2005.   

Analysis

As the veteran has taken issue with the initial rating 
assigned following the grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings.  
Fenderson, supra.       

Residuals of a nasal fracture are not listed on the Rating 
Schedule, and the RO assigned Diagnostic Code 6599 pursuant 
to 38 C.F.R. § 4.27, which provides that unlisted 
disabilities requiring rating by analogy will be coded first 
the numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20 (2007).  The RO determined that the most 
closely analogous diagnostic code is 38 C.F.R. § 4.97, 
Diagnostic Code 6522, allergic or vasomotor rhinitis.  

Under Diagnostic Code 6522, a 10 percent rating is warranted 
for allergic rhinitis without polyps, but with greater than 
50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  A 30 percent rating is 
warranted for allergic rhinitis with polyps.  38 C.F.R. 
§ 4.97, Diagnostic Code 6522 (2007).     

In this case, the veteran contends that his residuals of a 
nasal fracture are more disabling than evaluated.  He 
indicates that he has trouble breathing due to his nasal 
fracture.  In this regard, lay statements are considered to 
be competent evidence when describing symptoms of a disease 
or disability or an event.  However, symptoms must be viewed 
in conjunction with the objective medical evidence of record.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

Entitlement to a Compensable Rating from March 21, 2003 to 
April 3, 2005

Initially, as to any complaints the veteran has about 
sinusitis, these symptoms were separately rated in a January 
2006 rating decision where a separate noncompensable 
disability rating was granted for sinusitis.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  Therefore, these 
symptoms will not be considered in this decision.

In the instant case, the Board finds that for the period of 
time from March 21, 2003 to April 3, 2005, the evidence of 
record does not demonstrate the degree of disability for 
which an initial compensable evaluation is warranted.  In 
this regard, the only evidence of record from the 
aforementioned time period is the veteran's May 2003 VA (QTC) 
examination and the VAMC medical treatment records, dated in 
March 2005.  In the May 2003 examination report, the examiner 
noted that there was 10 percent obstruction of the right nose 
and mild mucus membrane erythema.  The diagnosis was status-
post fracture of the nose with intermittent obstruction of 
the nose.  In addition, although the March 2005 VAMC 
treatment records show that at that time, the veteran 
underwent septoplasty for nasal obstruction due to septal 
deviation, the records did not provide the degree to which 
the nasal passages were obstructed.  Thus, in the absence of 
clinical evidence reflecting a greater than 50 percent 
obstruction of both nasal passages or a complete obstruction 
of one side, a compensable rating for the period of time from 
March 21, 2003 to April 3, 2005, is not warranted.  However, 
there is medical evidence to show moderate nasal 
disfigurement.  See April 4, 2005 examination report.  Upon 
the October 21, 2005 examination, on the other hand, the 
examiner specifically noted that there was no such 
disfigurement.  The Board finds that, under such 
circumstances, the criteria for a separate 10 percent rating, 
but no more than 10 percent, for moderate nasal disfigurement 
secondary to a nasal fracture, from April 4, 2005 through 
October 20, 2005, is warranted by analogy to 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (which includes disfiguring 
scars of the head).  See also 38 C.F.R. § 4.20; Esteban v. 
Brown, 6 Vet. App. 259 (1994).      

As the preponderance of the evidence is against the claim for 
entitlement to a an even higher initial or staged rating for 
the residuals of a nasal fracture, from  March 21, 2003 to 
April 3, 2005, the benefit-of-the-doubt doctrine does not 
apply to this aspect of the claim.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).        



Entitlement to an Initial Evaluation in Excess of 10 percent 
from April 4, 2005

As previously noted, in a February 2006 supplemental 
statement of the case, the RO rated the veteran's service-
connected residuals of a nasal fracture by analogy under 
Diagnostic Code 6522 and increased the rating to 10 percent, 
effective the date of the April 4, 2005 VA (QTC) examination.  
The RO noted that in light of the April 2005 examination 
findings showing nasal tenderness, nasal obstruction, and 
septal deviation, the evidence more nearly approximated the 
criteria required for the 10 percent rating.  

The Board finds that entitlement to an initial or staged 
evaluation in excess of 10 percent for the residuals of a 
nasal fracture, from April 4, 2005, is not warranted.  Under 
Diagnostic Code 6522, the next highest rating of 30 percent 
is warranted if the residuals of a nasal fracture are 
manifested by polyps.  However, the Board notes that the 
evidence of record is negative for any evidence showing that 
the veteran has polyps.  Specifically, in the October 2005 VA 
(QTC) examination, the examiner reported that there was no 
evidence of nasal polyps.  In view of the foregoing, the 
preponderance of the evidence is against this claim for a 
rating in excess of 10 percent for the residuals of a nasal 
fracture, on and after April 4, 2005.  Thus, the benefit-of-
the-doubt doctrine is not applicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b); See also Gilbert supra.  

C.  Bilateral Hearing Loss

Factual Background 

A VA audiological examination was provided in January 1995.  
At that time, the veteran stated that over the past 15 years, 
he had experienced a gradual decrease in hearing with 
difficulty using the telephone on the right ear and 
conversing in background noise.  According to the veteran, he 
had in-service noise exposure.  The audiological examination 
revealed that the veteran had pure tone air conduction 
threshold levels in the right ear at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz as follows: 10, 15, 25, 45, and 25 
decibels, respectively, with a pure tone average of 27 
decibels.  In the left ear for the same frequencies, he had 
pure tone air conduction threshold levels of 10, 15, 15, 60, 
and 60 decibels, with a pure tone average of 37 decibels.  
Speech discrimination percentages were 90 percent in his 
right ear and 96 percent in his left ear.  The examiner 
interpreted the results as showing bilateral high frequency 
sensorineural hearing loss that was moderate in the right ear 
and moderately-severe in the left ear.     

By a June 1995 rating action, the RO granted the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  The RO assigned a noncompensable disability 
evaluation under Diagnostic Code 6100, effective from 
December 20, 1994, for the veteran's service-connected 
bilateral hearing loss.   

In June 2003, the veteran requested that his service- 
connected bilateral hearing loss be reevaluated for a higher 
rating.

A VA audiological evaluation was conducted in June 2003.  At 
that time, he stated that his hearing was worsening.  The 
audiological examination revealed that the veteran had pure 
tone air conduction threshold levels in the right ear at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz as follows: 25, 25, 45, 
60, and 40 decibels, respectively, with a pure tone average 
of 42.5 decibels.  In the left ear for the same frequencies, 
he had pure tone air conduction threshold levels of 20, 20, 
25, 65, and 65 decibels, with a pure tone average of 43.75 
decibels.  Speech discrimination percentages were 96 percent 
in his right ear and 96 percent in his left ear.  The 
examiner interpreted the results as showing bilateral high 
frequency sensorineural hearing loss, with slightly 
asymmetrical responses.  

A VA audiological evaluation was conducted on October 21, 
2005.  At that time, the veteran stated that he wore a 
hearing aid.  The audiological examination revealed that the 
veteran had pure tone air conduction threshold levels in the 
right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz as 
follows: 65, 60, 75, 80, and 85 decibels, respectively, with 
a pure tone average of 75 decibels.  In the left ear for the 
same frequencies, he had pure tone air conduction threshold 
levels of 40, 40, 45, 70, and 70 decibels, with a pure tone 
average of 56 decibels.  Speech discrimination percentages 
were 76 percent in his right ear and 76 percent in his left 
ear.  The examiner interpreted the results as showing 
bilateral high frequency sensorineural hearing loss.  

By a February 2006 supplemental statement of the case, the RO 
increased the disability rating for the veteran's service-
connected bilateral hearing loss from noncompensable to 20 
percent disabling under Diagnostic Code 6100, effective from 
October 21, 2005.  

Analysis

VA assigns disability evaluations in accordance with the 
Rating Schedule which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2007).  When the issue involves a claim for an increased 
rating for hearing loss, the applicable rating will be 
determined by applying the numerical values listed in the 
audiometric examination report to the applicable rating 
tables.  38 C.F.R. § 4.85.  It should be emphasized that 
"assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus  
. . . is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim."  Hart 
v. Mayfield, --Vet. App.--, 2007 Wl 4098218, *3; see also 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this 
regard, the Court has recognized that "[i]f VA's 
adjudication of any increased-rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased-rating claim was 
filed until a final decision on that claim is made."  Hart, 
supra, at *3.  Accordingly, "staged ratings are appropriate 
for an increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms what would warrant different ratings."  
Id.     

In this case, given that the RO in a February 2006 
supplemental statement of the case, increased the disability 
rating for the veteran's service-connected bilateral hearing 
loss from noncompensable to 20 percent disabling under 
Diagnostic Code 6100, effective from October 21, 2005, the 
issues on appeal have been characterized as the following: 
(1) entitlement to an increased (compensable) evaluation for 
bilateral hearing loss prior to October 21, 2005, and (2) 
entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss, on and after October 21, 2005. 

Evaluations of defective hearing range from noncompensable to 
100 percent and are based on organic impairment of hearing 
acuity as demonstrated by the results of speech 
discrimination tests together with average hearing 
thresholds, with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes 11 auditory 
acuity levels, designated level I, for essentially normal 
acuity, through level XI for profound deafness.  See 38 
C.F.R. § 4.85 (2007).

In accordance with 38 C.F.R. § 4.86, there is an alternative 
rating method which may be used when the pure tone threshold 
at each of the four specified frequencies (1,000, 2,000, 
3,000, and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  Additionally, when the pure tone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86 (2007).

Entitlement to an Increased (Compensable) Evaluation prior to 
October 21, 2005

In regard to the veteran's claim for entitlement to an 
increased (compensable) evaluation for bilateral hearing loss 
prior to October 21, 2005, the Board notes that the 
audiological findings from the veteran's January 1995 VA 
audiological evaluation translate into Level II hearing loss 
for the right ear and Level I hearing loss in the left ear.  
See 38 C.F.R. § 4.85.  Numeric designations II and I 
correspond to a noncompensable disability rating under 
Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Diagnostic Code 
6100.  In addition, the audiological findings from the 
veteran's June 2003 VA audiological evaluation translate into 
Level I hearing loss for the right ear and Level I hearing 
loss in the left ear.  See 38 C.F.R. § 4.85.  Numeric 
designations I and I correspond to a noncompensable 
disability rating under Diagnostic Code 6100.  See 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.       

As stated above, the assignment of disability evaluations for 
hearing impairment is a purely mechanical application of the 
rating criteria.  See Lendenmann, 3 Vet. App. at 349.  Thus, 
based on the aforementioned audiometric findings, the 
noncompensable evaluation in effect for the veteran's 
service- connected bilateral hearing loss prior to October 
21, 2005, is appropriate, and entitlement to an increased 
(compensable) evaluation for bilateral hearing loss prior to 
October 21, 2005, is not warranted.   

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 49.  

Entitlement to an Evaluation in Excess of 20 percent from 
October 21, 2005

As previously noted, in a February 2006 supplemental 
statement of the case, the RO increased the disability rating 
of the veteran's service-connected bilateral hearing loss 
from noncompensable to 10 percent disabling under Diagnostic 
Code 6100, effective the date of the October 21, 2005 VA 
audiological examination.  

The Board notes that the audiological findings from the 
veteran's October 21, 2005 VA audiological evaluation 
translate into Level V hearing loss for the right ear and 
Level IV hearing loss in the left ear.  See 38 C.F.R. § 4.85.  
Numeric designations V and IV correspond to a 10 percent 
disability rating under Diagnostic Code 6100.  See 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  

The rating criteria provides for rating exceptional patterns 
of hearing impairment under the provisions of 38 C.F.R. § 
4.86.  In regard to the veteran's left ear, the veteran's 
October 2005 test results do not demonstrate either (1) a 
pure tone threshold of 55 decibels or more in all four 
frequencies, or (2) a pure tone threshold of 70 decibels or 
more at 2,000 Hertz.  Thus, the veteran is not entitled to 
consideration under 38 C.F.R. § 4.86 for exceptional patters 
of hearing impairment in the left ear for the period from 
October 21, 2005.  However, the veteran is entitled to 
consideration under 38 C.F.R. § 4.86 for exceptional patters 
of hearing impairment in the right ear for the period of time 
from October 21, 2005.  In this regard, upon a review of the 
veteran's October 21, 2005 VA audiological examination 
report, the pure tone threshold in each of the four specified 
frequencies was greater than 55 in the right ear.  Thus, when 
the October 2005 VA audiological examination results for the 
right ear are applied to Table VIA, a Level VI designation 
results; numeric designations VI and IV correspond to a 20 
percent disability rating under Diagnostic Code 6100.  See 38 
C.F.R. § 4.85, Diagnostic Code 6100.  Accordingly, the 20 
percent evaluation in effect since October 21, 2005, for the 
veteran's service-connected bilateral hearing loss is 
appropriate, and entitlement to an evaluation in excess of 20 
percent for the veteran's bilateral hearing loss, on and 
after October 21, 2005, is not warranted. 

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 49.  







D.  Degenerative Disc Disease of the Cervical Spine,
Left Shoulder Disability, with Degenerative Changes
and Radiculopathy of the Left Arm

Factual Background 

The veteran's service medical records show that in August 
1991, the veteran was treated for myofascial pain and 
shoulder impingement syndromes.  At that time, he stated that 
he had had pain for approximately one year at the left 
"forequarter".  The assessment was myofascial pain with 
incipient shoulder impingement.  In June 1992, the veteran 
was seen for chronic upper back pain assessed as a cervical 
spine problem.    

In January 1995, the veteran underwent a VA examination.  At 
that time, he stated that in 1975, he injured his cervical 
and thoracic spine and subsequently experienced chronic upper 
spine pain.  The veteran indicated that in 1991, he re-
injured the upper back, as well as his left shoulder.  
According to the veteran, he subsequently developed chronic 
neck and left shoulder pain.  He reported that he also had 
frequent numbness and paresthesias in the left upper 
extremity since the 1991 injuries.  Upon physical 
examination, the examiner noted that the veteran was right-
handed by history.  There was diffuse tenderness of moderate 
severity in the lower cervical spine.  There was also 
tenderness over the posterior left shoulder.  In regard to 
cervical range of motion, flexion was to 40 degrees; 
extension was to 25 degrees; left lateral movement was to 30 
degrees; right lateral movement was to 30 degrees; and 
rotation left and right was to 45 degrees, bilaterally.  In 
regard to left shoulder range of motion, abduction was 
limited to 130 degrees by pain, and internal rotation to 45 
degrees increased the shoulder pain as well.  In addition, 
external rotation appeared to be full; forward flexion was to 
75 degrees, with pain produced; extension was to 25 degrees; 
left and right lateral motion was to 30 degrees, bilaterally; 
and left and right rotation was to 40 degrees, bilaterally.  

At the time of the veteran's January 1995 VA examination, the 
veteran had x-rays taken of his cervical spine.  The x-rays 
were interpreted as showing very minimal spur formation 
involving the anterior-inferior vertebral bodies of C2 
through C6.  The veteran also underwent an electromyography 
(EMG).  The EMG was reported to show mild chronic left C7 
motor radiculopathy with no evidence of paraspinal muscles 
involvement, and mild left ulnar sensory neuropathy affecting 
the distal portion of the nerve, below the wrist.  Following 
a review of the physical examination findings, the x-rays of 
the veteran's cervical spine, and the EMG, the examiner 
diagnosed the veteran with the following: (1) chronic 
cervical spine and thoracic spine pain, probably secondary to 
degenerative and discogenic disease after injuries in 1975 
and 1991, (2) intermittent left upper extremity paresthesias, 
numbness, and weakness, (3) chronic left C7 motor 
radiculopathy and left ulnar sensory neuropathy, probably 
related to the cervical spine disability, and (4) chronic 
left shoulder arthralgias, probably related to soft tissue 
injury.  

By a June 1995 rating action, the RO granted service 
connection for the veteran's degenerative joint disease of 
the cervical spine with left upper extremity radiculopathy.  
The RO assigned a 10 percent disability rating under 
Diagnostic Code 5299-5010, effective from December 20, 1994, 
for the veteran's service-connected neck and left shoulder 
condition.     

In March 2003, the veteran requested that his service- 
connected neck and left shoulder condition be reevaluated for 
a higher rating.

In May 2003, the veteran underwent a VA examination which was 
conducted by QTC Services.  In the May 2003 examination 
report, the examining physician stated that according to the 
veteran, he had chronic pain in his left shoulder with 
intermittent swelling.  The veteran indicated he had 
difficulty lifting and carrying, and pushing and pulling.  He 
denied any locking of the joint.  According to the veteran, 
he also had chronic neck pain that radiated into the left 
arm.  He reported that he had intermittent numbness and loss 
of strength in the left arm.  Upon physical examination, the 
veteran's left shoulder had joint tenderness, trace crepitus, 
and negative effusion.  In regard to range of motion of the 
left shoulder, flexion was to 170 degrees; abduction was to 
140 degrees; external rotation was to 70 degrees; and 
internal rotation was to 90 degrees.  All ranges of motion 
were with pain.  There was no joint instability.  Range of 
motion of the left shoulder was limited by pain only; there 
was no ankylosis.  There was also no peripheral nerve 
involvement.  There was good tone, bilaterally, with good 
active motion.  Strength was 5/5 in all extremities.  Upon 
physical examination of the veteran's neck, there was midline 
cervical tenderness and left-sided paracervical muscle 
tenderness but no spasm.  There was no hypertrophy of the 
accessory neck muscles.  Flexion was to 65 degrees; extension 
was to 50 degrees; lateral flexion, bilaterally, was to 40 
degrees; right rotation was to 60 degrees; and left rotation 
was to 65 degrees.  All ranges of motion were with pain and 
range of motion of the neck was limited by pain only.  There 
was no ankylosis.  The diagnoses were the following: (1) left 
shoulder sprain with ongoing pain syndrome with degenerative 
joint disease, (2) neck sprain with degenerative joint 
disease with ongoing pain syndrome, (3) cervical spine 
radiculopathy with intermittent pain syndrome, and (4) loss 
of strength in the left upper arm area secondary to the left 
shoulder degenerative joint disease.   

By an August 2003 rating action, the RO recharacterized the 
veteran's service-connected neck and left shoulder condition 
as three separate disabilities: degenerative joint disease of 
the cervical spine, left shoulder disability with 
degenerative changes, and radiculopathy of the left arm.  The 
RO assigned a 10 percent disability rating under Diagnostic 
Codes 5010-5290, effective from March 13, 2003, for the 
veteran's degenerative joint disease of the cervical spine; a 
10 percent disability rating under Diagnostic Codes 5010-
5203, effective from March 13, 2003, for the veteran's left 
shoulder disability with degenerative changes; and a 
noncompensable disability rating under Diagnostic Code 8516, 
effective from March 13, 2003, for the veteran's 
radiculopathy of the left arm.  

On December 3, 2004, the veteran underwent a VA examination 
which was conducted by QTC Services.  In the December 2004 
examination report, the examining physician stated the 
veteran had chronic pain in his left shoulder which was 
aggravated by any usage such as lifting, carrying, or 
reaching.  The veteran also had chronic pain in his neck 
which was made worse by physical activity.  During a flare-
up, he sometimes required complete bed rest and other times 
he was able to function with medication.  As a result of the 
neck disability, he had difficulty performing lifting, 
carrying, bending, driving, walking, and standing.  According 
to the veteran, he had developed radiculopathy of the left 
arm which involved tingling, numbness, pain, weakness, and 
abnormal sensation in the left arm.  The fingers of the left 
hand were also affected.  He was not currently employed.  

Upon physical examination, the veteran's posture was abnormal 
because there was loss of cervical lordosis.   Examination of 
the veteran's cervical spine revealed the presence of painful 
motion, muscle spasm, and tenderness to palpation in the 
posterior cervical region, left worse than right.  In regard 
to range of motion of the cervical spine, flexion was limited 
at 20 degrees, with pain at 20 degrees; extension was limited 
at 10 degrees, with pain at 10 degrees; right and left 
lateral flexion was limited at 20 degrees, with pain at 20 
degrees; and right and left rotation was limited at 30 
degrees, with pain at 30 degrees.  Examination of the 
shoulder joint revealed no evidence of heat, redness, 
swelling, effusion, drainage, abnormal movement, or 
instability.  There was tenderness to palpation throughout 
the posteriolateral aspect of the left shoulder.  In regard 
to left shoulder range of motion, flexion was limited at 100 
degrees, with pain at 70 degrees; abduction was limited at 
120 degrees, with pain at 90 degrees; external rotation was 
limited at 75 degrees, with pain at 60 degrees; and internal 
rotation was limited at 80 degrees, with pain at 70 degrees.  
The range of motion studies of the cervical spine and left 
shoulder joint were limited by pain, fatigue, weakness, lack 
of endurance, and incoordination with pain having the major 
functional impact on the veteran.  Strength was 4/5 in the 
bilateral upper extremities.  There was decreased sensation 
to light touch throughout the medial aspect of the left arm, 
affecting the first, second, third, and fourth fingers.  
Otherwise, sensation was grossly intact.  X-rays of the 
cervical spine showed minimal spondylosis at C6 and minimal 
encroachment of the C6-C7 neuro foramina on the right.  X-
rays of the left shoulder showed no abnormality in the left 
shoulder.  Following the physical examination and a review of 
the x-rays, the examiner diagnosed the veteran with the 
following: (1) degenerative changes of the left shoulder, (2) 
degenerative joint disease of the cervical spine, and (3) 
radiculopathy of the left arm.     

By a January 2005 rating action, the RO increased the 
disability rating for the veteran's service-connected left 
shoulder disability with degenerative changes, from 10 
percent to 20 percent disabling under Diagnostic Codes 5010-
5201, effective from May 27, 2004.  The RO also increased the 
disability rating for the veteran's service-connected 
degenerative disc disease of the cervical spine from 10 
percent to 20 percent disabling under Diagnostic Code 5242, 
effective from May 27, 2004.  In addition, the RO increased 
the disability rating for the veteran's service-connected 
radiculopathy of the left arm from noncompensable to 10 
percent disabling under Diagnostic Code 8516, effective from 
May 27, 2004.  

In October 2005, the veteran underwent a VA examination which 
was conducted by QTC Services.  In the October 2005 
examination report, the examining physician stated that 
according to the veteran, he had chronic pain in his left 
shoulder.  The veteran stated that he had difficulty pushing, 
pulling and lifting.  He denied having any periods of 
incapacitation.  The veteran noted that he also had chronic 
pain in his cervical spine which radiated to the left upper 
extremity.  The veteran rated the pain a 10 on a scale of one 
to 10.  He reported that during a flare-up, he required 
complete bed rest.  Upon physical examination, the veteran 
walked with a normal gait.  Examination of the veteran's left 
shoulder showed evidence of limited and painful motion.  
There was no evidence of heat, redness, swelling, effusion, 
drainage, abnormal movement, instability, or weakness.  In 
regard to range of motion of the left shoulder, flexion was 
to 90 degrees, with pain at 90 degrees; abduction was to 75 
degrees, with pain at 75 degrees; external rotation was to 90 
degrees, with pain at 90 degrees; and internal rotation was 
to 70 degrees, with pain at 70 degrees.  Examination of the 
cervical spine revealed evidence of limited and painful 
motion in all directions.  There was evidence of mild muscle 
spasm in the trapezii.  There was no evidence of weakness or 
tenderness.  There was evidence of mild radiation of the pain 
to the left upper extremity, compatible with radiculopathy.  
There was no evidence of intervertebral disc syndrome.  In 
regard to range of motion of the cervical spine, flexion was 
to 40 degrees, with pain at 40 degrees; extension was to 20 
degrees, with pain at 20 degrees; lateral flexion, 
bilaterally, was to 25 degrees, with pain at 25 degrees; 
bilateral rotation was to 45 degrees, with pain at 45 
degrees.  Motor strength was within normal limits at 5/5 in 
the upper extremities.  There was no evidence of muscle 
atrophy.  Sensation was intact in the upper extremities.  The 
diagnoses were left shoulder with degenerative changes, 
degenerative disc disease of the cervical spine, and 
radiculopathy of the left arm.           

By a January 2006 rating action, the RO noted that a clear 
and unmistakable error had been identified.  According to the 
RO, the effective date for the increased evaluations for the 
following conditions was changed from May 27, 2004 to 
December 3, 2004: left shoulder degenerative changes; 
cervical spine degenerative changes; and left arm 
radiculopathy.  Thus, an increased evaluation to 20 percent 
for left shoulder degenerative changes was effective December 
3, 2004; an increased evaluation to 20 percent for cervical 
spine degenerative changes was effective December 3, 2004; 
and an increased evaluation to 10 percent for left arm 
radiculopathy was effective December 3, 2004.    

In a private medical statement from S.N., M.D., dated on 
March 13, 2006, the physician stated that the veteran was one 
of her patients.  According to Dr. N., the veteran had severe 
neck and back pain, and was in constant pain despite being on 
medications.  Dr. N. reported that the veteran was 
unemployable.  (The veteran has been in receipt of a 100 
percent rating based upon individual unemployability due to 
service-connected disabilities since March 13, 2006.)

In November 2006, the RO received VAMC outpatient treatment 
records, dated from March 2004 to November 2006.  The records 
show that on September 19, 2006, the veteran was treated for 
left shoulder pain.  Upon physical examination, flexion of 
the left shoulder was to 45 degrees.  There was tenderness 
over the scapula, but there was no acromioclavicular (AC) 
joint tenderness.  

On January 22, 2007, the veteran underwent a VA orthopedic 
examination which was conducted by QTC Services.  In the 
January 2007 examination report, the examining physician 
stated that the veteran had chronic pain in his neck and left 
shoulder.  Upon physical examination of the veteran's 
cervical spine, there was no evidence of paravertebral spasm.  
In regard to range of motion of the cervical spine, flexion 
was to 10 degrees; extension was to 10 degrees; right lateral 
was to 30 degrees; and left lateral was to 5 degrees.  Upon 
physical examination of the veteran's left shoulder, the 
shoulder showed diffuse nonanatomic tenderness.  The AC joint 
appeared to be within normal limits.  In regard to range of 
motion of the left shoulder, abduction was to 10 degrees; 
flexion was to 10 degrees; internal rotation was to 90 
degrees; and external rotation was to 90 degrees.  The 
fingertips touched the midpalmar crease.  The motor strength 
of the bilateral upper extremities was grossly normal.  
Sensation was normal in the bilateral upper extremities.  
Range of motion of the veteran's left wrist was within normal 
limits.  The diagnoses were degenerative changes of the left 
shoulder, and degenerative disc disease of the cervical 
spine.      

On January 22, 2007, the veteran underwent a VA neurological 
examination which was conducted by QTC Services.  In the 
January 2007 examination report, the examining physician 
stated that the veteran had chronic neck and left shoulder 
pain that radiated into the left arm.  According to the 
veteran, his left arm intermittently went numb.  The veteran 
noted that he believed that his left arm was weaker than his 
right arm.  The physical examination of the veteran's neck 
showed that relatively diffuse tenderness over the mid and 
lower paracervical and mid trapezius muscles, left greater 
than right.  The veteran did not attempt to rotate the neck 
more than 5 degrees in either direction.  He did not attempt 
to flex more than 10 degrees.  There was no paracervical 
muscle spasm.  In regard to strength, there was normal tone 
in the upper extremities.  There appeared to be some mild 
disuse atrophy around the left shoulder girdle musculature.  
In the left upper extremity, strength was somewhat difficult 
to assess because of give-way related to what was felt to be 
legitimate complaints of pain.  Diffusely, strength in the 
left upper extremity was 4+/5, with no pattern or 
predilection.  The veteran reported diminished sensation to 
soft touch in the entire left arm in no radicular pattern.  
The diagnosis was cervical spondylosis with left upper 
extremity radiculopathy.  The examiner stated that the 
veteran had functional limitations associated with his neck 
and left shoulder pain.  He could only occasionally push and 
pull.  The examiner indicated that the veteran would have 
slight difficulty operating hand controls and moderate 
difficulty using tools.  According to the examiner, the 
veteran could perform occasional to frequent simple gripping 
movements and frequent distal fine coordinated movements with 
the left hand and fingers.         

In March 2007, the RO received VAMC outpatient treatment 
records, dated from October 2006 to March 2007.  The records 
show that in January 2007, the veteran was treated for 
complaints of shooting pain from his neck down to his back.  
The physical examination showed weak left upper extremity, 
paresthesia of the left upper extremity, and decreased 
sensation.  The diagnosis was chronic neck pain, with C-5, C-
6, and C-7 degenerative mild spinal canal stenosis.  An x-ray 
of the veteran's cervical spine was reported to show cervical 
spondylosis.  The records also reflect that in January 2007, 
the veteran received treatment for his left shoulder 
disability.  At that time, forward flexion was to 25 degrees 
and abduction was to 35 degrees.  Hawkins and Neer signs were 
positive.  Strength was 2/5.  The veteran had a magnetic 
resonance imaging (MRI) taken of his left shoulder which was 
reported to show hypertrophic degenerative joint disease of 
the AC joint with capsular hypertrophy and indentation upon 
supraspinatus musculotendinous junction.      

In a supplemental statement of the case, dated in April 2007, 
the RO increased the disability rating for the veteran's 
service-connected left shoulder disability, with degenerative 
changes, from 20 percent to 30 percent disabling under 
Diagnostic Codes 5010- 5201, effective from September 19, 
2006.  The RO also increased the disability rating for the 
veteran's service-connected degenerative disc disease of the 
cervical spine from 20 percent to 30 percent disabling under 
Diagnostic Code 5242, effective from March 13, 2006.  

Analysis

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus  
. . . is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim."  Hart 
v. Mayfield, --Vet. App.--, 2007 Wl 4098218, *3; see also 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this 
regard, the Court has recognized that "staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms what would warrant 
different ratings."  Hart, supra, at *3.    




Radiculopathy of the Left Arm

In this case, in light of the RO assigning a noncompensable 
rating, effective from March 13, 2003, for the veteran's 
service-connected radiculopathy of the left arm in an August 
2003 rating action, and given that the RO in a January 2005 
rating action, increased the disability rating for the 
veteran's radiculopathy of the left arm from noncompensable 
to 10 percent disabling under Diagnostic Code 8516, effective 
from December 3 2004, the issues on appeal have been 
characterized as the following: (1) entitlement to an 
increased (compensable) evaluation for radiculopathy of the 
left arm, from March 13, 2003 to December 2, 2004, and (2) 
entitlement to an evaluation in excess of 10 percent for 
radiculopathy of the left arm, on and after December 3, 2004.   

The RO has rated the veteran's service-connected 
radiculopathy of the left arm under Diagnostic Code 8516.  
Diagnostic Code 8516 sets forth the criteria for rating 
disabilities involving the ulnar nerve.  Mild incomplete 
paralysis warrants a 10 percent rating.  Moderate incomplete 
paralysis warrants a rating of 20 percent. Severe incomplete 
paralysis is assigned a 30 percent rating for the minor 
extremity. A maximum evaluation of 50 percent is warranted 
for complete paralysis of the ulnar nerve of the minor upper 
extremity, which is defined as being manifested by the 
"griffin claw" deformity due to flexor contraction of the 
ring and little fingers, very marked atrophy in the dorsal 
interspace and thenar and hypothenar eminences; loss of 
extension of the ring and little fingers, inability to spread 
the fingers (or reverse), inability to adduct the thumb; and 
weakened flexion of the wrist.  38 C.F.R. § 4.124a, 
Diagnostic Code 8516.

The Board observes that the words "mild," "moderate," and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2007).  

It is noted that the term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve.  Where the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  38 
C.F.R. § 4.124a.

In this case, the veteran contends that his radiculopathy of 
the left arm is more disabling than evaluated.  He indicates 
that he has numbness and weakness in the left arm.  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu, 2 
Vet. App. at 492.   

Entitlement to a Compensable Rating from March 13, 2003 to 
December 2, 2004

The Board notes that where the schedular criteria does not 
provide for a noncompensable evaluation, such an evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  

In the instant case, the Board finds that for the period of 
time from March 13, 2003 to December 2, 2004, the evidence of 
record does not show that the veteran's radiculopathy of the 
left upper extremity was manifested by objective evidence of 
functional impairment so as to support a compensable 
evaluation.  In this regard, the only evidence of record 
during the aforementioned period of time is the May 2003 VA 
(QTC) examination report.  In the May 2003 VA (QTC) 
examination report, the examiner noted that strength was 5/5 
in all extremities.  The examiner also reported that there 
was no peripheral nerve involvement.  The pertinent diagnosis 
was cervical spine radiculopathy with intermittent pain 
syndrome.  There were no objective findings of any functional 
impairment of the left hand which were equivalent to mild 
incomplete paralysis of the ulnar nerve. 

Given the foregoing findings, it is the determination of the 
Board that the symptomatology of the service-connected 
radiculopathy of the left arm during the period of time from 
March 13, 2003 to December 2, 2004, was not analogous to mild 
incomplete paralysis of the ulnar nerve.  That is, there were 
only subjective findings of intermittent pain without 
objective evidence of loss of strength, diminished sensation 
or other findings analogous to mild incomplete paralysis of 
the ulnar nerve.  Therefore, a compensable disability rating 
during the aforementioned period of time is not warranted.  
The Board parenthetically notes that the veteran was in 
receipt of two 10 percent ratings for his cervical spine and 
left shoulder disabilities during this period of time.

The Board thus concludes that the preponderance of the 
evidence is against a compensable disability rating for the 
veteran's service-connected radiculopathy of the left arm for 
the period of time from March 13, 2003 to December 2, 2004.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.
Entitlement to an Evaluation in Excess of 10 percent from 
December 3, 2004

As previously noted, in a January 2005 rating action, the RO 
increased the disability rating for the veteran's service-
connected radiculopathy of the left arm from noncompensable 
to 10 percent disabling under Diagnostic Code 8516, effective 
the date of the December 3, 2004 VA (QTC) examination.  The 
RO noted that in light of the December 2004 examination 
findings showing decreased sensation to light touch 
throughout the medial aspect of the left arm, affecting the 
first, second, third, and fourth fingers, the evidence more 
nearly approximated the criteria required for the 10 percent 
rating.

Upon review of the pertinent evidence of record, it cannot be 
concluded that the veteran's disability picture since 
December 3, 2004, reflects more than mild incomplete 
paralysis.  The veteran's symptomatology from December 3, 
2004, includes decreased sensation of the left first, second, 
third, and fourth fingers and mild radiation of pain to the 
left upper extremity.  In addition, in the January 2007 VA 
(QTC) neurological examination, although the examiner noted 
that the veteran would have moderate difficulty using tools, 
he also noted that the veteran would only have slight 
difficulty operating hand controls.  Moreover, the examiner 
reported that the veteran could perform occasional to 
frequent simple gripping movements and frequent distal fine 
coordinated movements with the left hand and fingers.  The 
Board also notes that in the veteran January 2007 VA (QTC) 
orthopedic examination, the veteran's fingertips touched the 
midpalmar crease and the range of motion of the veteran's 
left wrist was within normal limits.  Furthermore, the 
medical evidence does not support the contention that the 
veteran experiences more than slight or mild paralysis of the 
ulnar nerve.  

In view of the foregoing, the preponderance of the evidence 
is against this claim for a rating in excess of 10 percent 
for radiculopathy of the left arm, on and after December 3, 
2004.  Thus, the benefit-of-the-doubt doctrine is not 
applicable and the claim must be denied.  38 U.S.C.A. § 
5107(b); See also Gilbert supra.

Left Shoulder Disability with Degenerative Changes

In this case, in light of the RO assigning a 10 percent 
disability rating under Diagnostic Codes 5010-5203, effective 
from March 13, 2003, for the veteran's service-connected left 
shoulder disability with degenerative changes in an August 
2003 rating action, and given that the RO in a January 2005 
rating action, increased the disability rating for the 
veteran's left shoulder disability from 10 percent to 20 
percent disabling under Diagnostic Code 5010-5201, effective 
from December 3 2004, and in an April 2007 supplemental 
statement of the case, increased the disability rating from 
20 percent to 30 percent disabling, effective from September 
19, 2006, the issues on appeal have been characterized as the 
following: (1) entitlement to an evaluation in excess of 10 
percent for a left shoulder disability, with degenerative 
changes, from March 13, 2003 to December 2, 2004, (2) 
entitlement to an evaluation in excess of 20 percent for a 
left shoulder disability, with degenerative changes, from 
December 3, 2004 to September 18, 2006, and (3) entitlement 
to an evaluation in excess of 30 percent for a left shoulder 
disability with degenerative changes, on and after September 
19, 2006.  

In evaluating upper extremity disability, it is often 
necessary to distinguish the predominant or major upper 
extremity from the minor upper extremity, as such a 
distinction may affect the criteria for a particular level of 
impairment.  38 C.F.R. § 4.69.  In this case, the record 
reveals that the veteran is right handed.  

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  For 
purposes of rating disability from arthritis, the shoulder is 
considered a major joint.  38 C.F.R. § 4.45(f).

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  Normal ranges of upper 
extremity motion are defined by VA regulation as follows: 
forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and external 
rotation to 90 degrees.  Lifting the arm to shoulder level is 
lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5201 provides that limitation of motion of 
the minor arm at shoulder level warrants a 20 percent 
disability rating.  Limitation of motion of the minor arm 
midway between the side and shoulder level warrants a 20 
percent disability rating.  Limitation of motion of the minor 
arm to 25 degrees from the side warrants a maximum 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The Court has considered the question of functional loss as 
it relates to the adequacy of assigned disability ratings.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that it is not enough for an examiner to state a 
range of motion.  Rather, 38 C.F.R. § 4.40 requires 
consideration of factors such as lack of normal endurance, 
function loss due to pain, and pain on use, including pain 
during flare-ups.  The Court also held that 38 C.F.R. § 4.45 
required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. 
§ 4.10.      

The veteran maintains that his current rating is not high 
enough in light of the disability that his left shoulder 
problem causes.  He indicates that he has chronic pain in his 
left shoulder and weakness.  In this regard, lay statements 
are considered to be competent evidence when describing 
symptoms of a disease or disability or an event.  However, 
symptoms must be viewed in conjunction with the objective 
medical evidence of record.  Espiritu, 2 Vet. App. at 492.   

Entitlement to an Evaluation in Excess of 10 percent from 
March 13, 2003 to December 2, 2004

In the instant case, the Board finds that for the period of 
time from March 13, 2003 to December 2, 2004, the 
symptomatology referable to the veteran's left shoulder 
disability did not satisfy the criteria for a 20 percent 
rating under the applicable rating criteria.  A higher 
evaluation under Diagnostic Code 5201 requires limitation of 
motion of the arm to the shoulder level, to midway between 
the side and shoulder level, or to 25 degrees from the side.  
The record contains no evidence of any such limitation of 
motion during the pertinent period of time.  Even when pain 
and other symptoms are accounted for there was no indication 
of functional limitation of the arm at shoulder level during 
the aforementioned period of time.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, supra.   

Diagnostic Code 5203.  In this regard, the only evidence of 
record from the aforementioned time period is the veteran's 
May 2003 VA (QTC) examination.  In the May 2003 examination 
report, the examiner noted that the veteran's left shoulder 
had joint tenderness, trace crepitus, and negative effusion.  
Flexion was to 170 degrees and abduction was to 140 degrees.  
There was no joint instability and there was no ankylosis.  
Range of motion of the left shoulder was limited by pain 
only.  There was good tone, bilaterally, with good active 
motion.  

The Board has considered whether other Diagnostic Codes might 
allow for a higher disability rating.  The only other 
Diagnostic Codes available for rating the shoulder and arm 
are Diagnostic Codes 5200 through 5203.  Any evaluation under 
Diagnostic Code 5200 requires ankylosis of the scapulohumeral 
articulation, which was not shown by the evidence of record.  
A rating under Diagnostic Code 5202 is not warranted because 
it relates to disabilities of the humerus, which are not 
shown in the evidence of record.  Under Diagnostic Code 5203, 
the next higher rating, 20 percent, requires either nonunion 
of the clavicle or scapula with loose movement, or 
dislocation of the clavicle or scapula.  Service connection 
is not in effect for such bony abnormalities and, in any 
event, neither of these was shown by the evidence of record 
for the period of time from March 13 2003 to December 2, 
2004. 

In light of the above, the Board finds that an evaluation in 
excess of 10 percent for the left shoulder disability, with 
degenerative changes, is not warranted for the period of time 
from March 13, 2003 to December 2, 2004

As the preponderance of the evidence is against the claim for 
entitlement to an evaluation in excess of 10 percent for a 
left shoulder disability, with degenerative changes, from 
March 13, 2003 to December 2, 2004, the benefit-of-the-doubt 
doctrine does not apply, and the claim for an evaluation in 
excess of 10 percent during this time must be denied.  
Gilbert, 1 Vet. App. at 49.     

Entitlement to an Evaluation in Excess of 20 percent from 
December 3, 2004 to September 18, 2006

As previously noted, in a January 2005 rating action, the RO 
increased the disability rating for the veteran's service-
connected left shoulder disability from 10 percent to 20 
percent disabling under Diagnostic Codes 5010-5201, effective 
the date of the December 3, 2004 VA (QTC) examination.  The 
RO noted that in light of the December 2004 examination 
findings showing that left arm motion was limited at shoulder 
level, a 20 percent evaluation was warranted.  

The Board notes that under Diagnostic Code 5201, a higher 
evaluation requires limitation of motion of the arm to 25 
degrees from the side.  The record contains no evidence of 
any such limitation of motion during the pertinent period of 
time.  In this regard, the only pertinent evidence of record 
from the aforementioned time period is the veteran's December 
2004 and October 2005 VA (QTC) examinations.  In the former 
examination report, the veteran's left shoulder was negative 
for heat, redness, swelling, effusion, drainage, abnormal 
movement, or instability.  There was tenderness to palpation 
throughout the posteriolateral aspect of the left shoulder.  
Flexion was limited at 100 degrees and abduction was limited 
at 120 degrees.  Range of motion was limited by pain, 
fatigue, weakness, lack of endurance, and incoordination.  In 
addition, upon the October 2005 examination, flexion was to 
90 degrees and abduction was to 75 degrees.  There was no 
evidence of muscle atrophy and motor strength was within 
normal limits at 5/5 in the upper extremities.  

In light of the above, although the veteran did not 
specifically demonstrate limitation of motion of the left arm 
at shoulder level at the time of the December 3, 2004 
examination, which would have been to 90 degrees, his 
limitation of motion of the left arm was relatively close to 
shoulder level, with only an additional 10 degrees above his 
shoulder.  

Even when pain and other symptoms are accounted for there was 
no indication of functional limitation of the arm to 25 
degrees from the side during the aforementioned period of 
time.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  

The Board has considered whether other Diagnostic Codes might 
allow for a higher disability rating.  Under Diagnostic Code 
5203, a 20 percent disability represents the maximum rating 
allowed for impairment of the clavicle or scapula.  Any 
evaluation under Diagnostic Code 5200 requires ankylosis of 
the scapulohumeral articulation, which was not shown by the 
evidence of record.  In addition, a rating under Diagnostic 
Code 5202 is not warranted because it relates to disabilities 
of the humerus, which are not shown in the evidence of 
record.

In light of the above, the Board finds that an evaluation in 
excess of 20 percent for the left shoulder disability, with 
degenerative changes, is not warranted for the period of time 
from December 3, 2004 to September 18, 2006.  

As the preponderance of the evidence is against the claim for 
entitlement to an evaluation in excess of 20 percent for a 
left shoulder disability, with degenerative changes, from 
December 3, 2004 to September 18, 2006, the benefit-of-the-
doubt doctrine does not apply, and the claim for an 
evaluation in excess of 20 percent during this time must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.   

Entitlement to an Evaluation in Excess of 30 percent from 
September 19, 2006

As previously noted, in an April 2007 supplemental statement 
of the case, the RO increased the disability rating for the 
veteran's service-connected left shoulder disability from 20 
percent to 30 percent disabling under Diagnostic Codes 5010-
5201, effective the date of the September 19, 2006 VAMC 
outpatient treatment record.  The RO noted that the findings 
in VAMC treatment records and the January 2007 VA (QTC) 
examination showed that beginning on September 19, 2006, the 
disability picture for the veteran's left shoulder disability 
more nearly approximated the criteria for a 30 percent 
evaluation.  According to the RO, the evidence showed that 
limitation of motion had progressed with subsequent findings 
of positive Hawkins and Neer signs, reduced strength of the 
left arm and hand, and constant pain and atrophy around the 
left shoulder girdle musculature due to disuse.  The VAMC 
outpatient treatment record showed that on September 19, 
2006, flexion of the veteran's left shoulder was to 45 
degrees.  In addition, in the January 2007 VA orthopedic 
examination, flexion was to 10 degrees and abduction was to 
10 degrees.  Thus, a 30 percent evaluation under Diagnostic 
Code 5201 was warranted.  This is the highest schedular 
disability rating available under Diagnostic Code 5201 for 
limitation of motion of the nondominant arm.     

The Board has considered whether other Diagnostic Codes might 
allow for a higher disability rating.  The only other 
Diagnostic Codes available for rating the shoulder and arm 
are Diagnostic Codes 5200 and 5202.  Any evaluation under 
Diagnostic Code 5200 requires ankylosis of the scapulohumeral 
articulation, which is not shown by the evidence of record.  
In addition, a rating under Diagnostic Code 5202 is not 
warranted because it relates to disabilities of the humerus, 
which are not shown in the evidence of record.

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59, addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  
DeLuca, 8 Vet. App. at 206-07.  However, as the veteran is 
already in receipt of the maximum rating for his left 
shoulder disability based upon limitation of motion (under 
Diagnostic Code 5201), 38 C.F.R. §§ 4.40 and 4.45 (DeLuca 
factors) are not applicable.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).      

In light of the above, the Board finds that the preponderance 
of the evidence is against this claim for a rating in excess 
of 30 percent for a left shoulder disability, with 
degenerative changes, on and after September 19, 2006.  Thus, 
the benefit-of-the-doubt doctrine is not applicable and the 
claim must be denied.  Gilbert, 1 Vet. App. at 49.

Degenerative Disc Disease of the Cervical Spine

In this case, in light of the RO assigning a 10 percent 
disability rating under Diagnostic Codes 5010-5290, effective 
from March 13, 2003, for the veteran's service-connected 
degenerative disc disease of the cervical spine in an August 
2003 rating action, and given that the RO in a January 2005 
rating action, increased the disability rating for the 
veteran's neck disability from 10 percent to 20 percent 
disabling under Diagnostic Code 5242, effective from December 
3 2004, and in an April 2007 supplemental statement of the 
case, increased the disability rating from 20 percent to 30 
percent disabling, effective from March 13, 2006, the issues 
on appeal have been characterized as the following: (1) 
entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the cervical spine, from March 
13, 2003 to December 2, 2004, (2) entitlement to an 
evaluation in excess of 20 percent for degenerative disc 
disease of the cervical spine, from December 3, 2004 to March 
12, 2006, and (3) entitlement to an evaluation in excess of 
30 percent for a degenerative disc disease of the cervical 
spine, on and after March 13, 2006.  

Since the veteran filed the current claims on appeal, VA 
twice amended the Rating Schedule with respect to the rating 
criteria for disabilities of the spine.  Specifically, 
effective September 23, 2002, VA revised the criteria for 
evaluating spinal disorders under Diagnostic Code 5293, 
intervertebral disc syndrome.  67 Fed. Reg. 54345- 49 (2002).  
VA again revised the criteria for evaluating spine disorders, 
effective September 26, 2003. 67 Fed. Reg. 51455-58 (2003).

With respect to criteria amended during the pendency of a 
claim, the Board notes that in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as it provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.  The veteran does, however, get the benefit 
of having both the old and new regulations considered for the 
period after the effective date of the change.  See 
VAOPGCPREC 3-00.

Prior to the regulatory changes, the specific diagnostic code 
for rating limitation of motion of the cervical spine was 
Diagnostic Code 5290.  Diagnostic Code 5290 (spine, 
limitation of motion of, cervical) provided for a 10 percent 
evaluation where there was slight limitation of motion.  A 20 
percent evaluation was warranted where there was moderate 
limitation of motion, and a maximum 30 percent evaluation was 
warranted where there was severe limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5290 (2002).

Under the old Diagnostic Code 5293, effective prior to 
September 23, 2002, a 10 percent rating was provided for 
intervertebral disc syndrome when the disorder was shown to 
be mild, a 20 percent was provided for moderate 
intervertebral disc syndrome with recurring attacks, severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief was assigned a 40 percent evaluation, and 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief was 
assigned a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under the current rating criteria for disabilities of the 
spine, the general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.   

Under the general rating formula for diseases and injuries of 
the spine, in pertinent part, a veteran would be awarded a 10 
percent rating when he exhibits forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal spinal contour.  The next higher 
rating of 20 percent will be awarded when a veteran displays 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent rating is warranted when 
a veteran exhibits forward flexion of the cervical spine 15 
degrees or less.  A 40 percent rating is warranted when a 
veteran exhibits unfavorable ankylosis of the entire cervical 
spine.  A veteran will generate the maximum 100 percent 
evaluation if he has unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.     

The Board notes that according to Note (2), for VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.

The Board also notes that according to Note (5), in pertinent 
part, for VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

The Board further comments that, in addition to a rating for 
othropedic impairment (i.e., limitation of motion), the 
evaluating entity should assess any associated objective 
neurological abnormalities separately, to include bowel or 
bladder impairment and radiculopathy.  38 C.F.R. § 4.71a, 
Note (1).  Thus, when a veteran has separate and distinct 
manifestations attributable to a single injury, he should 
receive compensation for these different manifestations under 
different Diagnostic Codes.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).     

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  A 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent rating is warranted for incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 60 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  

According to Note (1), for purposes of evaluation under 
Diagnostic Code 5243, an incapacitation episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.

Under Diagnostic Code 5010-5003, where there is arthritis, 
due to trauma, substantiated by X-ray findings, rate as 
degenerative arthritis under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis is rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
38 C.F.R. § 4.71a.      

The veteran maintains that his current rating is not high 
enough in light of the disability that his neck causes.  He 
indicates that he has chronic pain in his neck and limited 
range of motion.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
of a disease or disability or an event.  However, symptoms 
must be viewed in conjunction with the objective medical 
evidence of record.  Espiritu, 2 Vet. App. at 492.

Entitlement to an Evaluation in Excess of 10 percent from 
March 13, 2003 to December 2, 2004

Initially, as to any complaints the veteran has about pain 
radiating to his left arm, these symptoms were separately 
rated in an August 2003 rating decision, where the RO 
assigned a separate noncompensable disability rating for 
radiculopathy of the left arm.  See Esteban, supra.  The 
noncompensable rating for that disability was increased to 10 
percent, effective December 3, 2004.      

In this case, a rating in excess of 10 percent, from March 
13, 2003 to December 2, 2004, is not warranted under either 
the old or new criteria.  In this regard, the only pertinent 
evidence of record from the aforementioned time period is the 
veteran's May 2003 VA (QTC) examination.  In the examination 
report, it was noted that flexion was to 65 degrees and 
extension was to 50 degrees.  There was no ankylosis.     

In light of the above, the veteran's range of motion of the 
cervical spine at the time of the May 2003 examination was 
within normal limits.  Therefore, given the motion typically 
expected, the limitation noted above does not rise to the 
level of "moderate" limitation of motion under the old 
criteria.  In addition, even when pain and other symptoms are 
accounted for, the limitation still does not rise to the 
level of "moderate" limitation of motion.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, supra.  Thus, for the period of 
time from March 13, 2003 to December 2, 2004, a finding of 
moderate limitation of motion is not warranted.  The medical 
evidence does not show forward flexion of the cervical spine 
limited to less than 30 degrees and the combined range of 
motion of the cervical spine was not to 170 degrees or less 
from September 26, 2003 (effective date for amendments to the 
criteria for rating disabilities of the spine based upon 
limitation of motion).  In addition, at the time of the May 
2003 VA examination, there was no evidence of a diagnosis of 
intervertebral disc syndrome and, as such, a 20 percent 
evaluation under Diagnostic Code 5293 for moderate 
intervertebral disc syndrome with recurring attacks, is not 
warranted.  There is evidence of degenerative disc disease 
but there is clearly no indication of more than slight 
intervertebral disc syndrome during this first period of time 
at issue.  

The Board has further evaluated the veteran's cervical spine 
disability under all other applicable diagnostic codes in 
effect prior to the regulatory changes.  However, the veteran 
was never diagnosed with fracture of his vertebra, nor does 
his medical evidence show he had ankylosis of any portion of 
his spine, including his cervical spine.  Therefore, 38 
C.F.R. § 4.71a, Diagnostic Codes 5285-5289 (2003) are not for 
application.

In regard to the new criteria, at the time of the May 2003 
examination, the current criteria for rating disease and 
disabilities of the spine were not in effect; the current 
criteria have been in effect since September 26, 2003.  The 
only new criteria in effect was the rating criteria 
pertaining to intervertebral disc syndrome under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, which was amended effective 
September 23, 2002.  However, as stated above, at the time of 
the May 2003 VA examination, there was no evidence of a 
diagnosis of intervertebral disc syndrome.  Regardless, there 
was no evidence of incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.    

There is also no medical evidence of a neurological 
disability associated with or due to the cervical spine 
disorder, which warrants a separate compensable rating other 
than the already service-connected radiculopathy of the left 
arm (currently rated 30 percent) from March 13, 2003 to 
December 2, 2004.  See 38 C.F.R. § 4.71a, Note 1 after 
Diagnostic Code 5243.       

In view of the foregoing, the criteria for a rating in excess 
of 10 percent for degenerative disc disease of the cervical 
spine, from March 13, 2003 to December 2, 2004, is not 
warranted.  

In light of the above, the Board concludes that the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent from March 13, 2003 to 
December 2, 2004.  As the preponderance of the evidence is 
against this aspect of the claim, the benefit of the doubt 
doctrine does not apply and the claim for an evaluation in 
excess of 10 percent for degenerative disc disease of the 
cervical spine from March 13, 2003 to December 2, 2004, must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
49.  

Entitlement to an Evaluation in Excess of 20 percent from 
December 3, 2004 to March 12, 2006

As previously noted, in a January 2005 rating action, the RO 
increased the disability rating for the veteran's service-
connected neck disability from 10 percent to 20 percent 
disabling under Diagnostic Code 5242, effective the date of 
the December 3, 2004 VA (QTC) examination.  The RO noted that 
in light of the December 2004 examination findings showing 
that forward flexion of the cervical spine was greater than 
15 degrees but not greater than 30 degrees, and/or the 
combined range of motion of the cervical spine was not 
greater than 170 degrees, a 20 percent evaluation was 
warranted.     

The only pertinent evidence of record from the aforementioned 
time period is the veteran's December 2004 and October 2005 
VA (QTC) examinations.  In the December 2004 examination 
report, flexion of the cervical spine was to 20 degrees and 
extension was limited to 10 degrees, which is consistent with 
severe limitation of motion of the cervical spine.  Under the 
criteria for rating disabilities of the cervical spine in 
effect prior to September 26, 2003 (but applicable here as 
explained above), such limitation of motion supports a 30 
percent rating under Diagnostic Code 5290.  However, in the 
October 21, 2005 examination report, flexion of the cervical 
spine was to 40 degrees, and extension was to 20 degrees.  
There is no medical evidence of ankylosis of the cervical 
spine during this or any other period of time at issue.  
Thus, the criteria for a staged 30 percent rating for the 
veteran's cervical spine disability, from December 3, 2004 to 
October 21, 2005, were met.   

The medical evidence does not show forward flexion of the 
cervical spine limited to 15 degrees or less and the combined 
range of motion of the cervical spine was not less than 170 
degrees from September 26, 2003.  In addition, even when pain 
and other symptoms are accounted for, the limitation still 
does not rise to the level of "severe" limitation of 
motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  
Thus, for the period of time from October 21, 2005 to March 
12, 2006, a finding of severe limitation of motion is not 
warranted.  In addition, at the time of the December 2004 and 
October 2005 VA (QTC) examinations, there was no evidence of 
a diagnosis of intervertebral disc syndrome.  Thus, although 
in the December 2004 examination, muscle spasm was noted, and 
in the October 2005 examination, there was evidence of mild 
muscle spasm, the Board observes that in the October 2005 
examination, the examiner specifically stated that there was 
no evidence of intervertebral disc syndrome.  Therefore, a 40 
percent evaluation under Diagnostic Code 5293 for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief is not warranted.

In regard to the new criteria, a 30 percent rating is 
warranted when a veteran exhibits forward flexion of the 
cervical spine 15 degrees or less.  Thus, upon a review of 
the December 2004 and October 2005 VA (QTC) examination 
reports, given that flexion of the cervical spine was to 20 
degrees and to 40 degrees, respectively, the evidence does 
not meet the criteria of motion of 15 degrees or less.  The 
Board recognizes that the examination reports showed painful 
motion of the neck.  However, even with consideration of the 
effects of pain and functional loss, the degree of limitation 
of flexion does not more nearly approximate to 15 degrees or 
less and there is no indication of favorable or unfavorable 
ankylosis of the cervical spine.  See 38 C.F.R. § 4.40, 4.45.  
In addition, there was no competent evidence of more than 
moderate intervertebral disc syndrome or incapacitating 
episodes of such having a total duration of at least four 
weeks but less than six weeks during the past 12 months.  
There was also no medical evidence of a neurological 
disability associated with or due to the cervical spine 
disorder, which warrants a separate compensable rating other 
than the already service-connected radiculopathy of the left 
arm (currently rated 30 percent).  See 38 C.F.R. § 4.71a, 
Note 1 after Diagnostic Code 5243.  Accordingly, an 
evaluation in excess of 20 percent, from December 3, 2004 to 
March 12, 2006, for the veteran's degenerative disc disease 
of the cervical spine, is not warranted under the new 
criteria.          

In light of the above, the Board concludes that the evidence 
supports a staged rating of 30 percent for the veteran's 
cervical spine disability, but no more than 30 percent, from 
December 3, 2004 through October 20, 2005, but the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent from October 21, 2005 to 
March 12, 2006.  As the preponderance of the evidence is 
against this aspect of the claim, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 49.




Entitlement to an Evaluation of in excess of 30 percent from 
March 13, 2006

As previously noted, in an April 2007 supplemental statement 
of the case, the RO increased the disability rating for the 
veteran's service-connected neck disability from 20 percent 
to 30 percent disabling under Diagnostic Code 5242, effective 
the date of the March 13, 2006 private medical statement from 
Dr. S.N., in which Dr. N. stated that the veteran had severe 
neck pain that was constant.  Dr. N. also noted that the 
veteran was unemployable.  Thus, a 30 percent rating was 
assigned for the veteran's service-connected neck disability.  

In regard to the old criteria, the Board notes that under 
Diagnostic Code 5290, a 30 percent disability represents the 
maximum rating allowed for limitation of motion of the 
cervical spine.  In addition, since March 13, 2006, there has 
been no evidence of more than moderate intervertebral disc 
syndrome.  Therefore, a 40 percent evaluation under 
Diagnostic Code 5293 for severe intervertebral disc syndrome 
with recurring attacks and intermittent relief is not 
warranted.

In regard to the new criteria, the next higher rating for the 
cervical spine on the basis of limitation of motion is 
unfavorable ankylosis of the entire cervical spine. While 
range of motion was limited on VA examination conducted in 
January 2007, as evidenced by flexion to 10 degrees, 
extension to 10 degrees, right lateral to 30 degrees, and 
left lateral to 5 degrees, no fixed deformity of the cervical 
spine was shown.  In addition, as stated above, there is no 
competent evidence to show intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
There is also no medical evidence of a neurological 
disability associated with or due to the cervical spine 
disorder, which warrants a separate compensable rating other 
than the already service-connected radiculopathy of the left 
arm (currently rated 30 percent).  See 38 C.F.R. § 4.71a, 
Note 1 after Diagnostic Code 5243.  Accordingly, an 
evaluation in excess of 30 percent, from March 13, 2006, for 
the veteran's degenerative disc disease of the cervical 
spine, is not warranted under the new criteria.          

In light of the above, the Board concludes that the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent from March 13, 2006.  As 
the preponderance of the evidence is the claim, the benefit 
of the doubt doctrine does not apply and the claim for an 
evaluation in excess of 30 percent for degenerative disc 
disease of the cervical spine, from March 13, 2006, must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to an initial compensable rating for residuals of 
a nasal fracture, from March 21, 2003 to April 3, 2005, is 
denied.  

Entitlement to an initial or staged evaluation in excess of 
10 percent for the residuals of a nasal fracture (other than 
a nasal deformity), from April 4, 2005, is denied.  

Entitlement to a separate evaluation of 10 percent, but no 
more than 10 percent, for a moderate nasal deformity 
secondary to a nasal fracture, from April 4, 2005, through 
October 20, 2005, is granted.  

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss prior to October 21, 2005, is denied.  

Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss, on and after October 21, 2005, is 
denied.   

Entitlement to an increased (compensable) evaluation for 
radiculopathy of the left arm, from March 13, 2003 to 
December 2, 2004, is denied.  

Entitlement to an evaluation in excess of 10 percent for 
radiculopathy of the left arm, on and after December 3, 2004, 
is denied.   

Entitlement to an evaluation in excess of 10 percent for a 
left shoulder (minor) disability, with degenerative changes, 
from March 13, 2003 to December 2, 2004, is denied.   

Entitlement to an evaluation in excess of 20 percent for a 
left shoulder (minor) disability, with degenerative changes, 
from December 3, 2004 to September 18, 2006, is denied.     

Entitlement to an evaluation in excess of 30 percent for a 
left shoulder (minor) disability with degenerative changes, 
on and after September 19, 2006, is denied.   

Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the cervical spine, from March 
13, 2003 to December 2, 2004, is denied.  

Entitlement to a staged rating of 30 percent, but no more 
than 30 percent, for degenerative disc disease of the 
cervical spine, from December 3, 2004 through October 20, 
2005, is granted.

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the cervical spine, from October 
21, 2005 to December 3, 2004 to March 12, 2006, is denied.

Entitlement to an evaluation in excess of 30 percent for 
degenerative disc disease of the cervical spine, on and after 
March 13, 2006, is denied.  


REMAND

In the veteran's February 2005 notice of disagreement, he 
stated that according to a VA physician at the Ear, Nose and 
Throat Clinic, due to his service-connected nasal fracture, 
he had developed sleep apnea.  The veteran maintained that 
the physician told him that because of his nasal fracture, he 
had developed scar tissue and cartilage obstruction which 
caused him to develop breathing problems.        

VAMC treatment records show that in May 2005, the veteran was 
diagnosed with obstructive sleep apnea and underwent an 
uvulopalatopharyngoplasty with tonsillectomy.  VAMC treatment 
records also reflect that in October 2005, the veteran 
underwent an all-night comprehensive sleep study.  Following 
the study, the veteran was diagnosed with moderate 
obstructive sleep apnea, with oxygen desaturation and central 
sleep apnea syndrome, which was possibly related to a history 
of heart failure.  

Secondary service connection may be granted where disability 
is proximately due to or the result of already service-
connected disability.  38 C.F.R. § 3.310. Compensation is 
payable when service-connected disability has aggravated a 
non-service-connected disorder.  Allen, 7 Vet. App. at 439.  
Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen for secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service- connected disability.  See 71 
Fed. Reg. 52744 (2006).  The amendment essentially codifies 
Allen and adds language that requires that a baseline level 
of severity of the nonservice- connected disease or injury 
must be established by medical evidence created before the 
onset of aggravation.

In view of the foregoing facts and applicable law, the Board 
finds that a thorough examination is warranted that includes 
an opinion addressing the question of secondary service 
connection.  In the examination report, the clinician should 
include his or her opinion as to whether the veteran's 
service-connected residuals of a nasal fracture caused or 
aggravated the veteran's sleep apnea, and if aggravation is 
shown, the examiner should provide an opinion as to the 
approximate baseline level of severity of the nonservice-
connected sleep apnea before the onset of aggravation.  38 
C.F.R. § 3.310; Allen, supra.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the claim for service 
connection for sleep apnea secondary to 
the veteran's service-connected residuals 
of a nasal fracture, the AMC/RO must 
review the record and ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159.

In this regard, the veteran must be 
provided with a copy of 38 C.F.R. § 3.310 
and the amendment to that regulation, 
effective October 10, 2006.

2.  The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination to 
ascertain the etiology of any sleep apnea 
if present.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.   

After a review of the examination 
findings and the relevant evidence 
of record, the examiner must render 
an opinion as to whether it is at 
least as likely as not (50 percent 
or greater probability) that any 
currently diagnosed sleep apnea was 
caused or aggravated by his service-
connected residuals of a nasal 
fracture.    

If the veteran's sleep apnea was 
aggravated by his service-connected 
residuals of a nasal fracture, to the 
extent that is possible, the examiner is 
requested to provide an opinion as to the 
approximate baseline level of severity of 
the nonservice-connected sleep apnea 
(e.g., slight, moderate) before the onset 
of aggravation.      

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of the medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.   

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

3.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the claim 
for service connection for sleep apnea 
secondary to the veteran's service-
connected residuals of a nasal fracture.  
If such action does not grant the benefit 
claimed, the RO must provide the veteran 
and his representative, if any, a 
supplemental statement of the case and an 
appropriate period of time must be allowed 
for response. Thereafter, the case must be 
returned to this Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


